Appeal by defendant from a judgment of the Supreme Court, Westchester County, rendered April 27, 1977, convicting him of possession of gambling records in the first degree, after a úonjury trial, and imposing sentence. The appeal also brings up for review various intermediate orders, one of which denied defendant’s motion for an in camera hearing with respect to the identity of an informant. By order dated November 28, 1977, this court (1) remitted the case to the Criminal Term for the holding of an in camera hearing and the furnishing of a report to this court in accordance with the guidelines set forth in People v Darden (34 NY2d 177) and (2) directed that the appeal be held in abeyance in the interim (People v Patti, 59 AD2d 949). The hearing was held by the County Court, Westchester County. Judgment affirmed. No opinion. Suozzi, J. P., Rabin, Shapiro and O’Connor, JJ., concur.